DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Hovesten et al., US 20140197887 A1.
Figs. 1-4 of Hovesten et al. disclose circuits comprising: An operational amplifier (110-126) comprising: a single-stage amplifier, arranged to receive an input signal (INP, INN) and amplify the input signal to generate an output signal (OUTN, OUTP), wherein the single-stage amplifier comprises a voltage controlled current source circuit (M8, M9, M2, M3) that operates in response to a bias voltage input (voltage input to M8, M9, M2, M3); and a current controller (VBP, S1-S4), coupled to the voltage controlled current source circuit, wherein the current controller is arranged to receive the input signal (INP, INN), and generate the bias voltage input according to the input signal.  In Fig. 3, 328 can be read as common mode feedback circuit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hovesten et al., US 20140197887 A1 in view of Alenin et al., US 20070229156 A1.
Although Hovesten et al. does not have the Miller compensation in the common mode feedback circuit, Alenin et al. has such teaching in his Fig. 3 (see spec para. [0029]).  Thus, it whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Alenin et al. in the circuit of Hovesten et al. in order to have an optimum working condition for the circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8217721 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	September 30, 2021